 

Exhibit 10.141

 

**** CONFIDENTIAL PORTION has been omitted pursuant to a request for
confidential treatment by the Company to, and the material has been separately
filed with, the SEC. Each omitted Confidential Portion is marked by four
asterisks.

 

ELEVENTH AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES

 

This ELEVENTH AMENDMENT TO THE CONTRACT FOR ALASKA ACCESS SERVICES (“Eleventh
Amendment”) is effective as of the 1st day of January, 2007 (“Effective Date”),
by and between GENERAL COMMUNICATION, INC. and its indirectly, wholly-owned
subsidiary, GCI COMMUNICATION CORP., both Alaska corporations (together, “GCI”)
with offices located at 2550 Denali Street, Suite 1000, Anchorage, Alaska
99503-2781 and MCI COMMUNICATIONS SERVICES, INC., d/b/a Verizon Business
Services (successor-in-interest to MCI Network Services, Inc., which was
formerly known as MCI WORLDCOM Network Services (“Verizon”), with offices
located at 1133 19th Street, N.W., Washington, D.C. 20036 (GCI with Verizon,
collectively, the “Parties,” and individually, a “Party”).

 

RECITALS

 

WHEREAS, GCI and Verizon entered into that certain Contract for Alaska Access
Services dated January 1, 1993 (“Original Agreement”), as amended by (i) the
First Amendment to Contract for Alaska Access Services dated as of March 1,
1996, (ii) the Second Amendment to the Contract for Alaska Access Services dated
as of January 1, 1998, (iii) the Third Amendment to Contract for Alaska Access
Services dated as of March 1, 1998, (iv) the Fourth Amendment to Contract for
Alaska Access Services dated as of January 1, 1999, (v) the Fifth Amendment to
Contract for Alaska Access Services dated as of August 7, 2000, (vi) the Sixth
Amendment to Contract for Alaska Access Services dated as of February 14, 2001,
(vii) the Seventh Amendment to Contract for Alaska Access Services dated as of
March 8, 2001, (vii) the Eighth Amendment to the Contract for Alaska Access
Services dated as of July 1, 2003, (viii) the Ninth Amendment to the Contract
for Alaska Access Services dated as of January 23, 2005, and (x) the Tenth
Amendment to the Contract for Alaska Access Services dated as of May 1,2006
(collectively, “Agreement”) which set forth the general terms and conditions
under which GCI provides certain telecommunications services to Verizon; and,

 

WHEREAS, the Parties have agreed to change the amount of certain charges under
the Agreement, as described below;

 

 

 

1

CONFIDENTIAL

 

 

--------------------------------------------------------------------------------



 

 

**** CONFIDENTIAL TREATMENT REQUESTED

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are here by acknowledged, the Parties agree as follows:

1.         As of the Effective Date, a new Section 2.B.(13) of the Agreement
shall be added as follows:

(13). ****: GCI will transport to or from Seattle, Washington each portion of
Verizon's **** and **** traffic at $**** per minute to **** Alaska ****
locations where Verizon does not have *****.  GCI will pass through **** Alaska
**** on the Verizon **** traffic.  The **** traffic **** will be determined by
the **** provided **** to GCI by Verizon. For **** traffic **** or ****
Anchorage (where GCI provides Verizon with ****), there shall be no separate
**** in addition to the **** for the ****, but GCI will **** all Alaska **** on
such Verizon **** traffic.

2. Effect of Amendment. All other terms and conditions of the Agreement not
expressly modified by this Eleventh Amendment shall remain in full force and
effect. The Parties hereby affirm and agree such terms remain binding.

 

3. Further Assurances. The Parties shall cooperate in good faith, and enter into
such other instruments and take such other actions, as may be necessary or
desirable, to fully implement the intent of this Eleventh Amendment.

 

4. Counterparts; Signatures. This Eleventh Amendment may be executed in
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument. When signed by each
Party’s authorized representative, a copy or facsimile of this Eleventh
Amendment shall have the same force and effect as one bearing an original
signature.

 

This Eleventh Amendment, together with the Agreement, is the complete agreement
of the Parties and supersedes all other prior contracts and representations
concerning its subject matter. Any further amendments must be in writing and
signed by both Parties.

 

IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Eleventh Amendment as of the Effective Date.

 

MCI COMMUNICATIONS SERVICES, INC.

 

By: Peter H. Reynolds

Printed Name: /s/ Peter H. Reynolds

Title: March 12, 2007

 

2

CONFIDENTIAL

 

 

--------------------------------------------------------------------------------



 

 

 

GCI COMMUNICATION CORP.

 

By: /s/ Richard Westlund

Printed Name: Richard Westlund

Title: Senior Vice President & General Manager, Carrier Services

 

 

3

CONFIDENTIAL

 

 

 